[Cite as TPI Asset Mgt., L.L.C. v. Baxter, 2011-Ohio-5584.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


TPI ASSET MANAGEMENT, L.L.C.,                         :       JUDGES:
                                                      :
                                                      :       Hon. W. Scott Gwin, P.J.
                       Plaintiff-Appellee,            :       Hon. William B. Hoffman, J.
                                                      :       Hon. Patricia A. Delaney, J.
v.                                                    :
                                                      :       Case No. 2011CA000007
EUGENE S. BAXTER,                                     :
                                                      :
                                                      :
                       Defendant-Appellant.           :       OPINION



CHARACTER OF PROCEEDING:                                  Appeal from the Knox County Court of
                                                          Common Pleas, Case No. 10 AC11-0713


JUDGMENT:                                                 AFFIRMED



DATE OF JUDGMENT ENTRY:                                   October 25, 2011



APPEARANCES:

For Appellant:                                                For Appellee:

BRYAN B. JOHNSON                                              KENNETH E. LANE
5003 Horizons Dr., Suite 200                                  5 N. Gay St., Suite 220
Columbus, OH 43220                                            Mount Vernon, OH 43050
[Cite as TPI Asset Mgt., L.L.C. v. Baxter, 2011-Ohio-5584.]


Delaney, J.

        {¶ 1} Defendant-Appellant Eugene S. Baxter appeals the April 6, 2011 decision

of the Knox County Court of Common Pleas granting summary judgment in favor of

Plaintiff-Appellee TPI Asset Management, LLC., in this credit card collection action.

                            STATEMENT OF THE FACTS AND CASE

        {¶ 2} Appellant obtained a credit card account from Citibank South Dakota N.A.

on or about June 15, 1993. Appellant allegedly made his last payment on the account

on March 4, 2005, leaving a remaining balance on the account in the amount of

$5,610.25. Citibank assigned the account to Unifund CCR Partners, which assigned

the account to Appellee.

        {¶ 3} Appellee originally filed its complaint for collection of the credit card debt

against Appellant on October 8, 2009. The case proceeded through discovery and on

June 29, 2010, Appellee filed a motion for summary judgment. The motion for summary

judgment was filed in contravention of the Knox County Court of Common Pleas Local

Rules, so Appellee dismissed its complaint without prejudice on August 31, 2010. At

that time, the case had been set for trial on September 2, 2010.

        {¶ 4} On November 15, 2010, Appellee re-filed its complaint. Appellee alleged

breach of contract, account, and unjust enrichment, demanding $5,610.25, plus costs

and accrued interest and charges of $10,563.07 through July 31, 2009, plus costs and

interest at the rate of 31.74% per annum. Appellee served Appellant with discovery on

January 18, 2011.          Appellant answered the complaint and responded to Appellee’s

discovery requests.
Knox County, Case No. 2011CA000007                                                       3


       {¶ 5} Appellee re-filed its motion for summary judgment on January 27, 2011.

Appellant filed a response to Appellant’s motion for summary judgment pursuant to

Civ.R. 56(F), requesting more time to respond to Appellee’s motion to permit Appellant

to conduct discovery. Appellant attached an affidavit to its Civ.R. 56(F) motion, stating

in pertinent part, Appellant “desired to take the deposition of counsel for plaintiff; take

the deposition of the Citi Bank employee that signed the affidavits relied upon by

plaintiff; and submit written interrogatories. [Counsel for Appellant] has not had the

opportunity to do so due to his efforts in responding to plaintiff’s pleadings, and the

heavy workload of the office.” Appellee responded to Appellant’s motion arguing that

Appellant had ample time to conduct discovery due to this case being a re-filing.

       {¶ 6} The trial court did not rule on Appellant’s request for continuance of the

summary judgment proceedings pursuant to Civ.R. 56(F).            Rather, the trial court

granted Appellee’s motion for summary judgment on April 6, 2011. The trial court found

there was no genuine issue of material fact that Appellant owed Appellee $5,610.25,

plus accrued interest and charges of $10,563.07 through July 31, 2009, plus interest at

the rate of 28.24% per annum thereafter, plus costs.

       {¶ 7} It is from this decision Appellant now appeals.

                              ASSIGNMENTS OF ERROR

       {¶ 8} Appellant raises three Assignments of Error:

       {¶ 9}   “I. A TRIAL COURT ABUSES ITS DISCRETION WHERE, AS HERE, IT

GRANTS A MOTION FOR SUMMARY JUDGMENT WHEN THE CASE HAS BEEN

PENDING FOR A TOTAL OF SEVENTY-ONE (71) DAYS AT THE TIME THE MOTION

IN FILED; NO DISCOVERY CUTOFF HAS BEEN SET; NO PRE-TRIAL OR TRIAL
Knox County, Case No. 2011CA000007                                                      4


DATES HAVE BEEN SET; A MOTION IS FILED PURSUANT TO CIV.R. 56(F) OF THE

OHIO RULES OF CIVIL PROCEDURE AND SUPPORTED BY AN AFFIDAVIT OF

COUNSEL STATING THAT THE MOTION FOR SUMMARY JUDGMENT IS

PREMATURE AND ADDITIONAL TIME IS REQUIRED TO OBTAIN DISCOVERY; AND

NO FURTHER OPPORTUNITY TO RESPOND TO THE MOTION FOR SUMMARY

JUDGMENT IS PROVIDED.

       {¶ 10} “II. A TRIAL COURT COMMITS ERROR AS A MATTER OF LAW

WHERE, AS HERE, IT GRANTS A MOTION FOR SUMMARY JUDGMENT ON AN

ASSIGNED CREDIT CARD ACCOUNT, AND THE ACCOUNT SUED UPON DOES

NOT BEGIN WITH A ZERO BALANCE.

       {¶ 11} “III. A TRIAL COURT COMMITS ERROR AS A MATTER OF LAW

WHERE, AS HERE, IT GRANTS A MOTION FOR SUMMARY JUDGMENT ON AN

ASSIGNED CREDIT CARD ACCOUNT, AND THE RECORDS RELIED UPON TO

PROVE THE CASE ARE FROM THE ORIGINAL CREDITOR; AND THE AFFIDAVIT

SUPPORTING THE RECORDS IS FROM AN INTERMEDIATE ASSIGNEE OF THE

ACCOUNT; AND THE PERSON SIGNING THE ACCOUNT HAS NO PERSONAL

KNOWLEDGE OF THE ACCOUNT IN QUESTION.”

                                            I.

       {¶ 12} Appellant argues in his first Assignment of Error the trial court abused its

discretion in denying his Civ.R. 56(F) motion for additional time for discovery. The trial

court did not explicitly rule on Appellant’s Civ.R. 56(F), but instead granted Appellee’s

motion for summary judgment. “If a trial court fails to mention or rule on a pending
Knox County, Case No. 2011CA000007                                                        5


motion, the appellate court presumes that the motion was implicitly overruled.”

Swinehart v. Swinehart, 5th Dist. No. 06-COA-020, 2007-Ohio-6174, ¶ 26.



       {¶ 13} Civ.R. 56(F) provides:

       {¶ 14} “(F) When affidavits unavailable

       {¶ 15} “Should it appear from the affidavits of a party opposing the motion for

summary judgment that the party cannot for sufficient reasons stated present by

affidavit facts essential to justify the party's opposition, the court may refuse the

application for judgment or may order a continuance to permit affidavits to be obtained

or discovery to be had or may make such other order as is just.”

       {¶ 16} Civ.R. 56(F) provides the remedy for a party who seeks a continuance on

a motion for summary judgment in order to conduct discovery relevant to the motion.

Jacobs v. Jones, 10th Dist. No. 10AP-930, 2011-Ohio-3313, ¶58 citing Hahn v.

Groveport, 10th Dist. No. 07AP–27, 2007–Ohio–5559, ¶ 30, citing Gates Mills Invest.

Co. v. Pepper Pike (1978), 59 Ohio App.2d 155, 168, 392 N.E.2d 1316. Just as this

Court reviews the resolution of discovery matters under an abuse of discretion standard,

the decision whether to grant a motion for extension of time in order to conduct further

discovery lies within the broad discretion of the trial court and will be reversed on appeal

only for an abuse of discretion. McCord v. Ron Laymon Trucking Co., Knox App. No.

04CA000033, 2005-Ohio-4399, ¶14. An abuse of discretion connotes more than an

error of law or judgment; it implies that the court's attitude is unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 450 N.E.2d 1140.
Knox County, Case No. 2011CA000007                                                        6


       {¶ 17} Civ.R. 56(F) requires a party opposing summary judgment to submit

affidavits with sufficient reasons stating why he cannot present by affidavit facts

sufficient to justify its opposition. “Mere allegations requesting a continuance or deferral

of action for the purpose of discovery are not sufficient reasons why a party cannot

present affidavits in opposition to the motion for summary judgment. There must be a

factual basis stated and the reasons given why it cannot present facts essential to its

opposition of the motion.” McCord, supra at ¶15 citing Gates Mills Invest. Co., supra.

       {¶ 18} A trial court does not abuse its discretion in denying a request for a

continuance in order to respond to a motion for summary judgment where the party

seeking the continuance “did not sustain [its] burden of demonstrating that a

continuance was warranted for further discovery.” Gates Mills Invest. Co., supra.

       {¶ 19} A review of Appellant’s Civ.R. 56(F) motion demonstrates the trial court

did not abuse its discretion in implicitly denying Appellant’s motion. Appellant’s affidavit

in support of his Civ.R. 56(F) motion states in relevant part:

       {¶ 20} “2. That he desires to take the deposition of counsel for plaintiff; take the

deposition of the Citi Bank employee that signed the affidavits relied upon by plaintiff;

and submit written interrogatories.

       {¶ 21} “3. That he has not had the opportunity to do so due to his efforts in

responding to plaintiff’s pleadings, and the heavy workload of the office.”

       {¶ 22} In Appellant’s Civ.R. 56(F) motion, Appellant stated that he needed more

time for discovery so that he could address his affirmative defenses of laches, unjust

enrichment, public policy violations, and a denial that the original terms of the credit

card agreement sued upon allowed increases in interest rates. Appellant also noted
Knox County, Case No. 2011CA000007                                                       7


that Appellee’s Civ.R. 56 evidence included the affidavit of a Citibank employee.

Appellant argued that he wished to take the deposition of that employee, who resided in

South Dakota.

       {¶ 23} Upon review, we note this dispute was originally pending in the trial court

for almost a year, and was only voluntarily dismissed on the eve of the September 2,

2010 trial date. Accordingly, it would be proper for this Court to assume that all relevant

discovery was necessarily completed in the first action by the parties. The dispute was

re-filed within 3 months. The same motion for summary judgment was subsequently re-

filed by Appellee with the same supporting affidavits.       The record simply does not

indicate Appellant could not adequately respond to the summary judgment motion.

Further, it would be within the trial court’s discretion to allow Appellee any additional

time to respond after implicitly overruling the request for continuance.

       {¶ 24} Accordingly, we find no abuse of discretion in denying Appellant’s Civ.R.

56(F) motion.

       {¶ 25} Appellant’s first Assignment of Error is overruled.

                                             II.

       {¶ 26} Appellant argues in his second Assignment of Error Appellant it was error

for the trial court to grant a motion for summary judgment on an assigned credit card

account where the account sued upon does not begin with a zero balance.                  In

Appellant’s appellate brief, he simply re-states the Assignment of Error. There is no

argument, citations to authorities, or reference to the record in support of Appellant’s

assigned error.

       {¶ 27} App.R. 16 states as follows:
Knox County, Case No. 2011CA000007                                                      8


       {¶ 28} “The appellant shall include in its brief, under the headings and in the

order indicated, all of the following:

       {¶ 29} “* * *

       {¶ 30} “(A)(7) An argument containing the contentions of the appellant with

respect to each assignment of error presented for review and the reasons in support of

the contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies. The argument may be preceded by a summary.”

       {¶ 31} Appellant’s second Assignment of Error does not comply with App.R.

16(A)(7). Appellant provides no citations to authority, statutes, or parts of the record

upon which he relies to support his argument. Accordingly, it is within this Court's

discretion to decline to address Appellant's argument. Abele v. McHugh Dodge Jeep,

5th Dist. No. CT2010-0008, 2010-Ohio-6417, ¶12 citing In re Estate of Poling, 4th Dist.

No. 04CA18, 2005-Ohio-5147.

       {¶ 32} Appellant’s second Assignment of Error is overruled.

                                            III.

       {¶ 33} Appellant argues in his third Assignment of Error the trial court erred when

it granted summary judgment in favor of Appellee.

       {¶ 34} We will first address the standard of review applicable to Appellant’s

Assignment of Error. This matter comes before us upon the trial court’s granting of

summary judgment in favor of Appellee. Summary judgment motions are to be resolved

in light of the dictates of Civ.R. 56. This rule was reaffirmed by the Supreme Court of

Ohio in State ex rel. Zimmerman v. Tompkins, 75 Ohio St.3d 447, 448, 1996-Ohio-211:
Knox County, Case No. 2011CA000007                                                       9


       {¶ 35} “Civ.R. 56(C) provides that before summary judgment may be granted, it

must be determined that (1) no genuine issue as to any material fact remains to be

litigated, (2) the moving party is entitled to judgment as a matter of law, and (3) it

appears from the evidence that reasonable minds can come to but one conclusion, and

viewing such evidence most strongly in favor of the nonmoving party, that conclusion is

adverse to the party against whom the motion for summary judgment is made. State ex.

rel. Parsons v. Fleming (1994), 68 Ohio St.3d 509, 511, 628 N.E.2d 1377, 1379, citing

Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O3d 466, 472, 364

N.E.2d 267, 274.”

       {¶ 36} The burden of showing that no genuine issue of material fact exists falls

upon the party who moves for summary judgment. Dresher v. Burt (1996), 75 Ohio

St.3d 280, 294, 1996-Ohio-107, 662 N.E.2d 264. Once the movant supports the motion

with appropriate evidentiary materials, the nonmoving party “may not rest upon the

mere allegations or denials of the party’s pleadings, but the party’s response, by

affidavit or as otherwise provided in this rule, must set forth specific facts showing that

there is a genuine issue for trial.” Civ.R. 56(E). “If the party does not so respond,

summary judgment, if appropriate, shall be entered against the party.” Id.

       {¶ 37} As an appellate court reviewing summary judgment motions, we must

stand in the shoes of the trial court and review summary judgments on the same

standard and evidence as the trial court. Smiddy v. The Wedding Party, Inc. (1987), 30

Ohio St.3d 35.

       {¶ 38} To prevail in an action on an account, an eligible plaintiff must establish

the existence of an account in the name of the party charged, as well as (1) a beginning
Knox County, Case No. 2011CA000007                                                   10


balance of zero, or a sum that can qualify as an account stated, or some other provable

sum, (2) listed items, dated and identifiable by number or otherwise, representing

charges, or debits, and credits, and (3) a summarization by means of a running or

developing balance, or an arrangement of beginning balance and items that permits the

calculation of the amount claimed to be due. Worldwide Asset Purchasing, LLC v.

Sandoval, 5th Dist. No. 2007CA00159, 2008-Ohio-6343, ¶27.

       {¶ 39} In support of Appellee’s motion for summary judgment, Appellee

submitted evidence of the assignment of the credit card debt from Citibank South

Dakota N.A. to Unifund CCR Partners to Appellee. Appellee attached the affidavit of

Jennifer Duncan, employee of Unifund CCR Partners stating that as of November 2,

2005, there was a due and payable balance in the amount of $5,610.25 and interest

accruing at the rate of 31.74 percent per annum on the balance. In support of the

affidavit, Appellee attached statements of Appellant’s account from July 2003 to

November 2005.       Appellee also provided Appellant’s discovery responses where

Appellant did not dispute the charges to the account, but the determination and accrual

of the interest on the account.

       {¶ 40} Appellant’s response to Appellee’s motion for summary judgment was

Appellant’s Civ.R. 56(F), which this Court has determined did not meet Appellant’s

burden under Civ.R. 56(F). As stated above, Appellant stated in his motion he needed

more time for discovery so that he could address his affirmative defenses of laches,

unjust enrichment, public policy violations, and a denial that the original terms of the

credit card agreement sued upon allowed increases in interest rates.
Knox County, Case No. 2011CA000007                                                    11


      {¶ 41} We find upon our de novo review of the motions before the Court,

Appellee has met its burden under Civ.R. 56 to demonstrate there is no genuine issue

of material fact as to Appellee’s action on account. Appellant has not met his reciprocal

burden.

      {¶ 42} Appellant’s third Assignment of Error is overruled.

      {¶ 43} The judgment of the Knox County Court of Common Pleas is affirmed.

By: Delaney, J.

Gwin, P.J. and Hoffman, J. concur.




                                        HON. PATRICIA A. DELANEY



                                        HON. W. SCOTT GWIN



                                        HON. WILLIAM B. HOFFMAN
[Cite as TPI Asset Mgt., L.L.C. v. Baxter, 2011-Ohio-5584.]


                 IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

TPI ASSET MANAGEMENT, L.L.C.,                         :
                                                      :
                                                      :
                       Plaintiff-Appellee,            :
                                                      :
v.                                                    :       JUDGMENT ENTRY
                                                      :
EUGENE S. BAXTER,                                     :
                                                      :
                                                      :       Case No. 2011CA000007
                       Defendant-Appellant.           :




     For the reasons stated in our accompanying Opinion on file, the judgment of the

Knox County Court of Common Pleas is affirmed. Costs assessed to Appellant.




                                                  HON. PATRICIA A. DELANEY



                                                  HON. W. SCOTT GWIN



                                                  HON. WILLIAM B. HOFFMAN